Citation Nr: 1640098	
Decision Date: 10/05/16    Archive Date: 10/19/16

DOCKET NO.  08-11 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas

THE ISSUE

Entitlement to total disability based on individual unemployability (TDIU) on an extraschedular basis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1977 to March 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Veteran has since moved, and jurisdiction is now properly with the RO in Wichita, Kansas.

The Veteran and his spouse testified at a personal hearing in September 2010 before the undersigned Veterans Law Judge.  A transcript of the hearing is contained in the record.

This appeal was previously before the Board in November 2010, August 2013, and October 2015.  Most recently, the claim was remanded so that the Veteran could be rescheduled for a VA examination after he indicated he moved and did not receive notice of a previously scheduled examination.  Additionally, ongoing treatment records were to be obtained.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (b).  Rating boards should refer to the Director of the Compensation Service for extraschedular consideration all cases of Veterans who are unemployable by reason of service connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16 (a).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16 (b).  Here, the Veteran does not meet the schedular requirements for TDIU under 38 C.F.R. § 4.16(a) as he has a combined rating of 50 percent from December 29, 2006. 

The Veteran contends that he has been unable to work due to symptoms of his hepatitis C, and symptoms associated with treatment for his hepatitis C.  He argued that his fatigue and confusion associated with his hepatitis C forced him to be let go from his employment as a postal worker and to quit his employment with a gymnasium.  The Veteran has reported he completed one year of college education and has additional work experience as a car salesman.

A December 2001 letter from his treating VA physician indicated that the Veteran's persistent symptoms of fatigue, impairment in memory and concentration, and poor judgment were more likely than not related to the Veteran's chronic hepatitis C infection.  Additionally, the physician indicated that these symptoms were a disability that would prevent the Veteran from being a "reliable employee in any position in spite of [his] desire to work."  His treating physician provided additional statements in support of the Veteran's claim that his hepatitis C limited his ability to work in September 2000, June 2001, February 2004, January 2007 (includes that his chronic fatigue may be due to his hepatitis C), and March 2007 (includes that the Veteran's cognitive function problems are likely related to hepatitis C). 

Social Security Administration (SSA) records contain conflicting medical opinions.  A state's examiner found that the Veteran's hepatitis C and diabetes did not impose more than minimal vocational limitations and that his concentration was unlikely to be due to his hepatitis C.  A medical expert found that the Veteran's alleged symptoms were consistent with hepatitis C.  The Veteran was granted SSA disability benefits. 

A September 2009 VA examination included that the Veteran's hepatitis C and fatigue would limit his ability to maintain gainful employment requiring strenuous physical activity, such as prolonged walking, standing, and lifting weight.  A January 2011 VA examination noted the Veteran was asked to resign from his employment with a gymnasium in 2003 due to "missing so much work for health reasons."  In the report of his most recent November 2015 VA examination, it was noted that due to a history of chronic hepatitis C with intermittent episodes of fatigue and difficulty with concentration, it was recommended that the Veteran have a sedentary (desk job) with a reduced schedule (part-time).

As the record contains evidence that the Veteran may not be able to maintain gainful (not marginal) employment as a result of his service-connected disabilities (particularly hepatitis C), and the Board does not have jurisdiction to grant TDIU on an extraschedular basis in the first instance, a remand is necessary for the claim to be referred to the Director, Compensation Service for consideration under 38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

1.  Refer the case to the Director, Compensation Service, for extraschedular consideration of a TDIU.  Include a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.

2.  If an extraschedular TDIU is not granted, provide the Veteran with a supplemental statement of the case and allow an adequate time to respond thereto.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




